Citation Nr: 0704798	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  01-06 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a sinus disorder.

REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel








INTRODUCTION

The veteran had active service from August 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California.

In August 2004, for good cause shown, namely, the veteran's 
advanced age, the Board granted the veteran's motion to 
advance this case on the Board's docket pursuant to the 
authority of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2006).

The Board previously remanded this matter in September 2004.


FINDINGS OF FACT

1.  The veteran failed to report for VA examinations 
scheduled in July 2006 and August 2006.

2.   There is no competent medical evidence of a nexus 
between a current sinus disorder and the veteran's active 
duty service.


CONCLUSION OF LAW

A sinus disorder was not incurred during or aggravated by 
active duty service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in her possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits. Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  However, because the VCAA was 
enacted after the initial adjudication of this claim by the 
RO, it was impossible to provide notice of the VCAA prior to 
the initial adjudication in this case. 

In this case, a January 2004 VCAA notice letter advised the 
veteran that new and material evidence would be required to 
reopen the previously denied service connection claim and 
advised the veteran of the evidence required to substantiate 
a claim for service connection.  After the Board reopened the 
claim in September 2004 and remanded it for additional 
development, a September 2004 letter again advised the 
veteran of the evidence required to substantiate a claim for 
service connection, informed him of VA's duty to assist, and 
informed him what evidence VA would be responsible for 
obtaining and what evidence VA would assist him in obtaining.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  The content 
of the VCAA  notices fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of the claim and to respond to VA 
notices.  Following the provision of the post-remand VCAA 
notice and prior to certification of the Board, the veteran 
submitted additional private medical records.  The case was 
subsequently readjudicated in an October 2006 Supplemental 
Statement of the Case (SSOC).  As noted above, because each 
of the four content requirements of a VCAA notice has been 
fully satisfied in this case, any error in not providing a 
single notice to the veteran covering all content 
requirements is harmless error.  All the VCAA requires is 
that the duty to notify is satisfied and that claimants are 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).

B. Duty to Assist

The RO made reasonable efforts to assist the veteran by 
obtaining the service medical records and relevant post-
service medical records.  The veteran was also scheduled for 
a VA examination as ordered by the Board's September 2004 
remand but did not report for that examination.  The veteran 
has not alleged that any relevant evidence remains 
outstanding.  Accordingly, the Board will consider the case 
based upon the evidence of record.  38 C.F.R. § 3.655 (2006). 




II.  Analysis of Claim

The veteran seeks service connection for a sinus disorder, 
which he alleges developed as a result of sinus problems he 
had during service.  

In general, to establish service connection for a claimed 
disability, the facts as shown by evidence must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The absence of any one element will 
result in the denial of service connection. Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. § 
3.303(d) (2006).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As previously noted, the veteran had active duty service from 
August 1943 to January 1946.  His service medical records 
show that no sinus conditions were noted during the August 
1943 enlistment examination.  The veteran was hospitalized in 
1943 with complaints including cold, cough and sore throat.  
The veteran was diagnosed with frontal sinusitis in November 
1943.  Service medical records indicate that the veteran's 
sinus condition was treated with a lavage and nasal packs.  A 
report of the January 1946 separation examination reflects 
that the findings regarding the sinuses were normal.   

In September 2004, the Board reopened the veteran's service 
connection claim and remanded the case for a VA examination 
so that a medical opinion could be obtained regarding whether 
there is a relationship between the veteran's current sinus 
disorder and the sinusitis that was noted during service. The 
veteran failed to report for VA examinations in July 2006.   
That examination was re-scheduled for August 2006, and the 
veteran again failed to report.  VA regulations provide that 
when a claimant, without good cause, fails to report for a VA 
examination, a disability must be rated on the basis of the 
other relevant evidence on file. 38 C.F.R. § 3.655(b) (2006).
 
Post-service medical records dated from 1993 to 2005 reflect 
a current diagnosis of paranasal sinus disease.  As the 
evidence establishes that a sinus conditions was noted during 
service and the veteran has a current diagnosis of a sinus 
disorder, the Board must consider whether there is medical 
evidence of a nexus between the claimed in-service disease 
and the present disability.  There is no medical evidence of 
a nexus in this case. 

The post-service private medical records indicate that the 
veteran has reported a history of sinus problems during 
service.  However, these records do not contain any competent 
medical opinions relating the veteran's current sinus 
disorder to active duty service.  The Court has held that a 
post-service reference to injuries sustained in service, 
without a review of service medical records, does not 
constitute competent medical evidence. Grover v. West, 12 
Vet. App. 109, 112 (1999).  The Court has also held that a 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not constitute competent 
medical evidence merely because the transcriber is a health 
care professional, see LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).   
Over the course of this appeal, the veteran has submitted 
statements regarding the claimed condition.  The veteran 
contends that his sinus problems began when he was in sick 
bay for German measles and the windows were left open. As a 
layman, the veteran can testify about his in-service 
experiences and current symptoms of a sinus disorder, but he 
is not competent  to provide an opinion linking that 
disability to service.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

The Board concludes that there is a preponderance of the 
evidence against the veteran's claim for service connection.  
While there is evidence in this case that a sinus condition 
was noted during service and evidence of a current diagnosis 
of a sinus disorder, there is no competent medical evidence 
of a nexus between the in-service disease and the current 
disability.  As there is not an approximate balance of 
positive and negative evidence, the veteran may not be 
afforded the benefit of the doubt.  Rather, as there is a 
preponderance of the evidence against the veteran's claim for 
service connection, the claim must be denied.
 

ORDER

Service connection for a sinus disorder is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


